                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                       DOCKET NO. 1:17-CR-00004-MOC-WCM

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
DARIUS DEMOND LEMONT WRIGHT, )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes on the pro se Defendant’s motion to receive good time credit

under the First Step Act of 2018. See Doc. No. 27. The First Step Act amended 18 U.S.C. § 3624

to permit federal inmates to earn up to 54 days of good conduct time for each year of incarceration,

effectively abrogating Barber v. Thomas, 560 U.S. 474 (2010). See First Step Act, Pub. L. 115-

391 § 102 (2018). On April 25, 2019, Defendant filed this motion, complaining he had not

received additional good time credit. But, as courts have explained, the good time credit provision

did not become effective until July 19, 2019. See Bottinelli v. Salazar, 929 F.3d 1196, 1202 (9th

Cir. 2019); Graves v. Andrews, No. 5:19-HC-2053-FL, 2019 WL 6044883, at *1 (E.D.N.C. Nov.

14, 2019). Notably, Defendant has not supplemented his motion since that time. Accordingly, the

Court finds that Defendant’s motion was premature, and that the Bureau did not violate the Act.

       IT IS, THEREFORE, ORDERED that Defendant’s motion to receive good time credit

under the First Step Act of 2018, Doc. No. 27, is DENIED.

                                            Signed: April 14, 2020




      Case 1:17-cr-00004-MOC-WCM Document 35 Filed 04/15/20 Page 1 of 1
